    Case 3:18-cv-02048 Document 1 Filed 11/02/18 Page 1 of 6 Page ID #1




                          UNITED STATES DISTRICT
                                  COURT
                                          for the

                               Southern District of Illinois

CENTRAL LABORERS’ PENSION FUND,                     )
CENTRAL LABORERS’ WELFARE FUND,                     )
CENTRAL LABORERS’ ANNUITY FUND,                     )
CENTRAL LABORERS’ PENSION                           )
SUPPLEMENT, CENTERAL LABORERS’                      )
RETIREE WELFARE FUND, CENTRAL                       )
ILLINOIS BUILDERS INDUSTRY                          )
ADVANCEMENT FUND, CENTRAL                           )
LABORERS’ VACATION FUND, ILLINOIS                   )
LABORERS’ AND CONTRACTOR’S                          )
TRAINING TRUST FUND, INDUSTRY                       )
ADVANCEMENT FUND, MIDWEST                           )
REGION FOUNDATION FOR FAIR                          )
CONTRACTING (MRFFC),                                )
LABORERS-EMPLOYERS COOPERATION                      )
AND EDUCATION TRUST (LECET),                        )
LABORERS’ LOCAL 773, AND                            )
LABORERS’ LOCAL 159                                 )
                                                    )
           Plaintiff(s)                             )
               v.                                   )      Case 3:18-cv-2048
                                                    )
C. HOWELL CONSTRUCTION, INC.                        )
                                                    )
           Defendant(s)
                                   COMPLAINT

     Now come plaintiffs, Central Laborers’ Pension Fund, Central Laborers’

Welfare Fund, Central Laborers’ Annuity Fund, Central Laborers’ Pension

Supplement, Central Laborers’ Retiree Welfare Fund, Central Illinois Builders

Industry Advancement Fund, Central Laborers’ Vacation Fund, Illinois Laborers’

and Contractor’s Training Trust Fund, Industry Advancement Fund, Midwest
      Case 3:18-cv-02048 Document 1 Filed 11/02/18 Page 2 of 6 Page ID #2



Region Foundation for Fair Contracting (MRFFC), and Laborers-Employers

Cooperation and Education Trust (LECET), Laborers’ Local 773, and Laborers’

Local 159, by and through their attorneys, Jelliffe, Doerge & Phelps, and for their

complaint against the defendant, C. Howell Construction, Inc., state as follows:

                           JURISDICTION AND VENUE

       1.      This action is brought and maintained in accordance with the

provisions of the Employee Retirement Income Security Act of 1974 (hereinafter

“ERISA”), as amended 29 U.S.C. §1145.

       2.      This Court has jurisdiction over this action pursuant to 29 U.S.C.

§1132(e)(1).

       3.      Venue is based upon 29 U.S.C. §1132(e)(2) in that defendant’s

principal office is located at 3150 Kerr Canyon Road, Cobden, Union County,

Illinois.

                                     PARTIES

       4.      The plaintiffs, Central Laborers’ Pension Fund, Central Laborers’

Welfare Fund, Central Laborers’ Annuity Fund, Central Laborers’ Pension

Supplement, Central Laborers’ Retiree Welfare Fund, Central Illinois Builders

Industry Advancement Fund, Central Laborers’ Vacation Fund, Illinois Laborers’

and Contractor’s Training Trust Fund, Industry Advancement Fund, Midwest

Region Foundation for Fair Contracting (MRFFC), and Laborers-Employers

Cooperation and Education Trust (LECET) are employee benefit funds (hereinafter

“Funds”) administered pursuant to the terms and provisions of the Declarations of
     Case 3:18-cv-02048 Document 1 Filed 11/02/18 Page 3 of 6 Page ID #3



Trusts creating said Funds and are required to be maintained and administered in

accordance with the provisions of the Labor Management Relations Act of 1947,

and ERISA (as amended), 29 U.S.C. §§1001 et seq. The place of business of

plaintiffs is Central Laborers’ Pension, Welfare, and Annuity Funds, 201 North

Main Street, Jacksonville, Morgan County, Illinois. The Central Laborers’ Pension,

Welfare, and Annuity Funds are the collection agents for the Funds.

      5.    Defendant, C. Howell Construction Inc., is an Illinois corporation and

an “employer” and “party in interest” as those terms are defined by 29 U.S.C.

§1002(5) and §1002(14)(c) of ERISA.

                                 BACKGROUND

      6.    The Funds are funded by contributions remitted by multiple

participating employers pursuant to negotiated collective bargaining agreements

with local unions affiliated with the Laborers’ International Union of North

America (hereinafter “LIUNA”) on behalf of employees of those same employers.

      7.    Defendant    entered    into   Collective   Bargaining   Agreements,

Participation Agreements, and Declarations of Trusts with local unions affiliated

with LIUNA pursuant to which defendant agreed to pay contributions on behalf of

covered employees to the Funds.

                           STATUTORY AUTHORITY

      8.    ERISA, 29 U.S.C. §1145, provides that:

            Every employer who is obligated to make contributions
            to a multiemployer plan under the terms of the plan or
            under the terms of a collectively bargained agreement
     Case 3:18-cv-02048 Document 1 Filed 11/02/18 Page 4 of 6 Page ID #4



            shall, to the extent not inconsistent with law, make such
            contributions in accordance with the terms and
            conditions of such plan or such agreement.

      9.    ERISA, 29 U.S.C. §1132(g)(2), provides that:

            (2) In any action under this subchapter by a fiduciary for
            or on behalf of a plan to enforce section 1145 of this title
            in which a judgment in favor of the plan is awarded, the
            court shall award the plan--

            (A) the unpaid contributions,

            (B) interest on the unpaid contributions,

            (C) an amount equal to the greater of--

                  (i) interest on the unpaid contributions, or

                   (ii) liquidated damages provided for under the plan
            in an amount not in excess of 20 percent (or such higher
            percentage as may be permitted under Federal or State
            law) of the amount determined by the court under
            subparagraph (A),

            (D) reasonable attorney's fees and costs of the action, to
            be paid by the defendant, and

            (E) such other legal or equitable relief as the court deems
            appropriate.

            For purposes of this paragraph, interest on unpaid
            contributions shall be determined by using the rate
            provided under the plan, or, if none, the rate prescribed
            under section 6621 of Title 26.

                STATUTORY AND CONTRACTUAL VIOLATIONS

      10.   Defendant breached the provisions of ERISA, the collective bargaining

agreements, the Participation Agreements, and the Declarations of Trusts by

failing to pay all of the contributions and liquidated damages which the employee
    Case 3:18-cv-02048 Document 1 Filed 11/02/18 Page 5 of 6 Page ID #5



work history reported revealed to be owed to the Funds for the time period of

March 1, 2018 through August 31, 2018.

      11.      Despite demands that defendant perform its statutory and contractual

obligations with respect to making contributions and paying liquidated damages,

defendant has neglected and refused to pay the amounts that are due as a

consequence of the conduct set forth in paragraph 13 above.

      12.      Defendant owes to the Funds the sum of $3,305.67, for unpaid

contributions and liquidated damages as a result of the conduct set forth in

paragraph 10 above.

      WHEREFORE, plaintiffs request the following relief:

      A.       For Judgment in favor of plaintiffs and against defendant in the

amount of $3,305.67 for contributions and liquidated damages;

      B.       That plaintiffs be awarded interest on unpaid contributions;

      C.       That defendant be ordered to pay plaintiffs’ reasonable attorney’s fees

and costs to the action; and

      D.       For such other legal or equitable relief as the Court deems

appropriate.

                                        JELLIFFE, DOERGE & PHELPS


                                        BY: /s/ Letitia B. Wiggins
                                             Letitia B. Wiggins, ARDC #6315836


                                        BY: /s/ Kelly R. Phelps (with consent)
                                             Kelly R. Phelps, ARDC #6230044
Case 3:18-cv-02048 Document 1 Filed 11/02/18 Page 6 of 6 Page ID #6




                                    Members of said law firm
                                    108 East Walnut Street
                                    Harrisburg, Illinois 62946
                                    Telephone: 618-253-7153

                              Attorneys for the plaintiffs
